Title: To James Madison from James Bankhead, 8 April 1807
From: Bankhead, James
To: Madison, James



Sir,
Port Royal, April 8th. 1807

Having had the honor to serve as private Secretary to Mr. Monroe in Spain, and having had also (whilst I was in Europe) his assurance that, in case of the resignation of Mr. Purviance, he would solicit the appointment of Secretary of Legation at London for me, I am induced, without farther recommendation, to request that office of you, should it be vacant.
I am not particularly anxious to be attached to the Legation at London, in preference to any other, except in the event of Mr. Monroe’s continuance; for wherever there is a vacancy of that nature, I would with pleasure fill it.
I hope Sir that I shall be pardoned for thus troubling you, & that I shall have the honor of a speedy answer.  Accept the assurance of my highest respect & esteem.  Yr. Obt. St.

Jas: Bankhead

